Citation Nr: 1547650	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-45 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain with herniated disk at C3-4 with left radiculopathy (hereinafter "cervical spine disability").


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to October 1976 and from June 1977 to June 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013 and August 2014, the issue of entitlement to service connection for a left shoulder disability came before the Board and was remanded for additional evidentiary development.  The issue has now been returned to the Board for appellate review.  

The issue of entitlement to an increased rating for a cervical spine disability was denied in a May 2013 Board decision, however, in March 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision on this issue.  In August 2014, the Board remanded the issue for additional evidentiary development consistent with the Court's order.  This issue has now been returned to the Board for appellate review.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability has not been manifested by forward flexion greater than 15 degrees but not greater than 30 degrees, or a combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Veteran attended VA examinations in August 2009 and July 2012.  Pursuant to the Board's 2014 remand, the Veteran was afforded another cervical spine VA examination in October 2014.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

The Board notes that in an October 2015 statement, the Veteran's representative suggested that the October 2014 VA examination opinion is inadequate because it was provided by a cardiologist, not an orthopedic specialist.  The Board notes doctors are educated in the entire body and are competent to give opinions on matters of general medicine, even if the specific matter is not their area of specialty.  See Cox v. Nicholson, 20 Veteran App. 563, 569 (2007); 38 C.F.R. § 3.159(a)(1).  Furthermore, VA examinations are presumed competent absent specific evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  

The Veteran's representative also argued the October 2014 VA examination failed to indicate "the point where painful motion begins."  Upon further review of the October 2014 examination report, the Board finds the cervical spine examination clearly indicates the degree at which painful motion begins for each range of motion testing.  As such, this argument is unsupported and Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Cervical Spine Disability

The Veteran's service-connected cervical spine disability is currently rated as 10 percent disabling under Diagnostic Code 5242.  He contends a higher initial disability rating is warranted.

Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent rating is assigned with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

At an April 2009 VA examination, the Veteran complained of a history of chronic daily pain.  He denied incapacitating episodes or missing work.  During the physical examination, his spine was symmetrical, posture normal and gait normal.  A range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  There was evidence of pain with left lateral flexion and left lateral rotation.  After repetitive testing, there was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  There was also no change in range of motion after repetition.

In a January 2010 private magnetic resonance imaging (MRI), the Veteran's cervical spine revealed narrowing of the left neural foramen.  His private physician commented the findings could cause radiculopathy with sensory and/or motor neurological deficits involving the left upper extremity, to include the shoulder region.  The private physician also stated that "[c]linical correlation would be needed to evaluate the extent of these problems."

At a July 2012 VA examination, the Veteran reported flare-ups in the form of limited motion and difficulty driving.  During the physical examination, a range of motion testing revealed no limitation in forward flexion or extension.  Both were to 45 degrees with pain.  Right and left lateral flexion was limited to 40 degrees with pain.  Right and left lateral rotation was limited to 70 degrees with pain.  There was no change in range of motion after repetitive testing.  There was also no additional functional loss or impairment after repetition.  There was no evidence of localized tenderness or pain to palpation, and no guarding or muscle spasm.  Muscle strength testing was normal and there was no atrophy.  Reflex and sensory examinations were both normal.  There was no evidence of radiculopathy or other neurological abnormalities.  There was no finding of intervertebral disc syndrome.  The Veteran reported regular use of neck pillow as an assistive device.  The examination report reference the January 2010 private cervical spine MRI, which showed evidence of mild degenerative joint disease.  The examiner reported the Veteran's cervical spine disability did not affect his ability to work.  Furthermore, the examiner noted the neurological examination was normal except for a mild decrease in sensation of the right fourth and fifth fingers, which the Veteran attributed to a right elbow injury in service.

In a May 2014 statement, the Veteran described his pain, treatment and flare-ups associated with his cervical spine.

At the October 2014 VA examination, the Veteran reported a history of flare-ups precipitated by "quick side to side movements, up or down movements, driving for long-viewing rear view mirror."  A range of motion testing revealed flexion limited to 35 degrees with pain; extension to 35 degrees with pain; right and left lateral flexion to 35 degrees with pain, and right and left lateral rogation to 75 degrees with pain.  After repetitive testing, there was no change in range of motion.  There was functional loss/impairment in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was also evidence of pain on palpation or localized tenderness.  There was no evidence of muscle spasm, guarding of the cervical spine, or muscle atrophy.  Muscle strength testing, reflex examination, and sensory examination were all normal.  There was no showing of radiculopathy, ankylosis, neurological abnormalities, or intervertebral disc syndrome.  The Veteran reported regular use of a neck pillow as an assistive device.  In describing functional impact, the examiner indicated the Veteran's cervical spine affected his ability to drive to some extent but not his employment.  The examiner further noted "pain, weakness, fatigue and or incoordination [did] not significantly limit functional ability during flare-ups" with repeated use of the cervical spine over a period of time.

After considering the evidence, the Board is unable to grant an initial disability evaluation in excess of 10 percent for the Veteran's cervical spine disability.  The Veteran's forward flexion was never limited beyond 35 degrees and his combined range of motion was never below 170 degrees throughout the applicable rating period.  Furthermore, there was no finding of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no also no evidence of ankylosis, or intervertebral disc syndrome.

While the Veteran is competent to describe the symptoms associated with his cervical spine, the degree impairment requires an objective examination conducted by a trained medical professional.  Accordingly, the Board assigns more probative value to the medical examinations of record.

The Board notes a separate rating is not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities.  While the January 2010 private MRI findings indicated the possibility of radiculopathy, there were no findings of any neurological abnormalities in subsequent VA examinations.  Additionally, the Veteran's symptoms of decreased sensation in his right fingers have already been attributed to his ulnar nerve neuropathy of the right hand and arm, for which he is service-connected.

Furthermore, although the Veteran experienced additional functional impairment in the form of less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, a higher rating is not warranted on this basis because they did not result in any additional loss in range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Furthermore, as previously noted, the October 2014 examiner concluded that the additional functional impairment "[did] not significantly limit functional ability during flare-ups" with repeated use over time.

In considering whether a staged rating is appropriate, the Board notes that in the present case, the Veteran's symptoms did not present a varying range throughout the course of the appeal period that would warrant a staged rating. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2015).  In exceptional cases an extraschedular rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's cervical spine disability are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, and painful motion.  As such, the Board finds that the rating criteria are adequate to evaluate the Veteran's cervical spine disability, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran has not specifically argued, and the record does not otherwise reflect, that his cervical spine disability renders him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain with herniated disk at C3-4 with left radiculopathy is denied.


REMAND

Additional evidentiary development is required before the issue of entitlement to service connection for a left shoulder disability can be properly adjudicated. 

Pursuant to the Board's August 2014 remand, the VA afforded the Veteran a new examination for his left shoulder in October 2014.  The examiner indicated the Veteran's left should disability was not caused by his cervical spine disability because the left shoulder problem began in 2011 and there was no nexus between the two.  The examiner also indicated his left should disability was not aggravated by his cervical spine disability because there was no nexus between the two conditions. 

The Board finds this opinion to be inadequate because it does not provide a proper rationale for the conclusion reached.  The examiner improperly relies on a lack of evidence without providing medical explanation for why the left shoulder disability was neither caused by nor aggravated by the cervical spine disability.  As such, a remand is warranted for an addendum opinion. 

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  Follow proper notification procedures.

2.  Refer the Veteran's October 2014 VA examination report to a VA orthopedic surgeon for an addendum opinion.  The orthopedic surgeon is to be provided access to the Veteran's electronic records and the addendum report should indicate such records were reviewed.

After reviewing the record, the examiner is to respond to the following:

As to each diagnosed left shoulder disability, address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability:

(a)  Is caused by his service-connected cervical spine disability; OR

(b)  Is chronically worsened (aggravated) by his service-connected cervical spine disability; OR

(c)  Is otherwise related to his active duty service.

(d)  Comment on the June 2010 private opinions from doctors L.W.L. and P.M.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

If the examiner is unable to provide an opinion without conducting a new examination of the Veteran, then the Veteran should be contacted and scheduled for a new evaluation.

3.  After the aforementioned has been completed, if any benefit sought remains denied, furnished a Supplemental Statement of the Case to the Veteran and his representative.  Provide a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


